DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to rejoinder are considered but could not be rejoined with the amended language. Species 2 (Figures 11A-D) which refers to claim 5 would not rotate along an axis that is parallel to the shafts axis. It moves along a direction parallel the shaft rotation axis. Species 3 (Figures 13, 14A-C, 15 A-C) which refers to claim 17 would also not rotate along an axis that is parallel to the shafts axis. The axis is coincident with the shaft and therefore would not be rotating parallel to the axis.
Applicant’s arguments with respect to claim 1 under 35 USC 103  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Rejection 1
Claims 1, 4, 7-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable by An et al. US 20160201693 in view of Sumser et al. US 6813887 and Gu US 8021104.
Regarding claim 1, An discloses:
A centrifugal compressor adapted to be used in a chiller system, the centrifugal compressor comprising (Figure 1: Compressor (19)): a casing (Figure 1: Compressor housing (15)) having an inlet portion (Figure 1: Intake (23)) and an outlet portion (Figure 1: Channel (27)); 
a recirculation structure (Figure 1: Recirculation structure (41 and 52) including a recirculation path (Figure 1: Recirculation channel (41)) and a recirculation discharge cavity (Figure 1: Area of flow generating part (52)); 
an impeller (Figure 1: Impeller (31)) disposed downstream of the recirculation discharge cavity (Figure 1: Impeller (31)), the impeller being attached to a shaft (Figure 1: Shaft (9)) rotatable about a shaft rotation axis (Figure 1: Axis (CL)); 
a plurality of recirculation discharge guide vanes (Figure 1: Flow generating part (52)) disposed to surround the recirculation discharge cavity (Figure 1: Flow generating part (52) in the area where the recirculation channel (41) exits), the plurality of recirculation discharge guide vanes being circumferentially arranged with respect to the shaft rotation axis of the shaft (Figure 1: Flow generating part (52) are circumferentially around the axis (CL)), and the plurality of recirculation discharge guide vanes being disposed upstream of a most upstream portion of the impeller (Figure 1: Flow generating part (52) upstream of the impeller), 
a motor arranged to rotate the shaft in order to rotate the impeller (Paragraph [0087]: Motor between the rotor and impeller to assist); 
and a diffuser (Figure 1: Diffuser (25)) disposed in the outlet portion downstream of the impeller (Figure 1: Diffuser (25) is downstream of the impeller (31)), and the recirculation path including a recirculation pipe that introduces refrigerant toward the plurality of recirculation discharge guide vanes (Figure 1: Flow generating part (52) in the area where the recirculation channel (41) exits and is a pipe channel).
However, An is silent as:
each of the plurality of recirculation discharge guide vanes being rotatable about a vane rotation axis parallel to the shaft rotation axis of the shaft; the recirculation structure being configured and arranged to impart a swirl to a flow of refrigerant into the inlet portion, with a velocity of a recirculation flow caused by the swirl being higher than a velocity of the flow of the refrigerant in the inlet portion, and the recirculation path supplying the refrigerant from the diffuser to the recirculation discharge cavity. 
From the same field of endeavor, Sumser teaches:
each of the plurality of recirculation discharge guide vanes (Figure 4: Vanes (34) being analogous to flow generating part (52) of An) being rotatable about a vane rotation axis parallel to the shaft rotation axis of the shaft (Figure 4; Col 6, line 5-9: Guide vanes (34) change positons to change the swirl flowing in and rotate on a parallel axis to the axis the impeller is rotating on);
the recirculation structure being configured and arranged to impart a swirl to a flow of refrigerant into the inlet portion, with a velocity of a recirculation flow caused by the swirl being higher than a velocity of the flow of the refrigerant in the inlet portion (Figure 4; Col 6, line 35-46: Vanes (34) to impart a swirl to the fluid from passage (25)).

From the same field of endeavor, Gu discloses:
and the recirculation path supplying the refrigerant from the diffuser to the recirculation discharge cavity (Figure 3: Recirculation channel (42) leads to the inlet (20) and cavity from the diffuser (22)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sumser to have the recirculation passage come from the diffuser to improve the surging prevention (Col 4, line 23-39).
Regarding claim 4, An discloses all of the above limitations. However, An is silent as to:
wherein an angle of each of the plurality of recirculation discharge guide vanes is adjustable by rotating the plurality of recirculation discharge guide vanes.
From the same field of endeavor, Sumser teaches:
wherein an angle of each of the plurality of recirculation discharge guide vanes is adjustable by rotating the plurality of recirculation discharge guide vanes (Figure 4; Col 6, line 5-9: Guide vanes (34) change . 
This claim is covered by the modification made in claim 1.
Regarding claim 7, An discloses all of the above limitations. However, An is silent as to:
wherein the recirculation structure further includes an annular plate, the plurality of recirculation discharge guide vanes being disposed on the annular plate.
From the same field of endeavor, Sumser teaches:
wherein the recirculation structure further includes an annular plate, the plurality of recirculation discharge guide vanes being disposed on the annular plate (Figure 4: Vanes (34) on a grating (29)).
This claim is covered by the modification made in claim 1.
Regarding claim 8, An discloses 
wherein an annular groove is provided in the casing to connect the plurality of recirculation discharge guide vanes and the recirculation pipe (Figure 1: Housing (15) contains a groove that has the recirculation channel (41) that leads to the flow generating part (52)).
Regarding claim 9, An discloses:
wherein the recirculation pipe of the recirculation structure is disposed inside the casing 
Regarding claim 10, An discloses all of the above limitations. However, An is silent as to:
wherein the recirculation pipe of the recirculation structure extends from the diffuser toward the plurality of recirculation discharge guide vanes.
From the same field of endeavor, Gu teaches:
wherein the recirculation pipe of the recirculation structure extends from the diffuser toward the plurality of recirculation discharge guide vanes (Figure 3: Recirculation channel (42) leads to the inlet (20) and cavity from the diffuser (22)).
This claim is covered by the modification made in claim 1.
Regarding claim 11, An discloses all of the above limitations. However, An is silent as to:
wherein the recirculation pipe of the recirculation structure is introduced from outside the casing.
From the same field of endeavor, Sumser teaches:
wherein the recirculation pipe of the recirculation structure is introduced from outside the casing (Figure 5: Channel is from out of the case (25)).
This claim is covered by the modification made in claim 1.
Regarding claim 12, An discloses all of the above limitations. However, An is silent as to:
wherein the recirculation pipe of the recirculation structure extends from a discharge nozzle of the compressor toward the plurality of recirculation discharge guide vanes.
From the same field of endeavor, Gu teaches:
wherein the recirculation pipe of the recirculation structure extends from a discharge nozzle of the compressor toward the plurality of recirculation discharge guide vanes (Figure 3: Recirculation channel (42) leads to the inlet (20) and cavity from the diffuser (22)).
This claim is covered by the modification made in claim 1.
Regarding claim 19, An discloses
wherein the plurality of recirculation discharge guide vanes are disposed externally of the inlet portion (Figure 1: Flow generating part (52) are externally in the intake (23)).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable by An et al. US 20160201693, Sumser et al. US 6813887, and Gu US 8021104, as applied to in claim 1 above, and  in further view of Mulloy et al. US 7150151.
Regarding claim 6, the combination of An, Sumser and Gu discloses all of the above limitations. However, they are silent as to:
wherein the plurality of recirculation discharge guide vanes are linked with one another so that the angles of the plurality of recirculation discharge guide vanes are adjusted simultaneously.
From the same field of endeavor, Mulloy discloses 
wherein the plurality of recirculation discharge guide vanes are linked with one another so that the angles of the plurality of recirculation discharge guide vanes are adjusted simultaneously (Figures 8-9: Col 7, line 48-52: Vanes are spaces and rotated simultaneously about their axis).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the combination of An and Sumser for the rotatable vanes to rotate together to control fluid flow into the area (abstract).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable by An et al. US 20160201693, Sumser et al. US 6813887, and Gu US 8021104, as applied to in claim 1 above, and  in further view of Brasz et al. US 20140208788.
Regarding claim 13, the combination of An, Sumser and Gu discloses all of the above limitations. However, they are silent as to:
wherein the recirculation pipe includes a valve to adjust a flow of the refrigerant passing therethrough.
From the same field of endeavor, Brasz discloses 
wherein the recirculation pipe includes a valve to adjust a flow of the refrigerant passing therethrough (Paragraph [0023]: Flow regulator is a mechanical valve on the recirculation line (34)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sumser to have the recirculation line to come from the outlet and have a valve to adjust the flow to the line to improve capacity control (Paragraph [0004]).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable by An et al. US 20160201693, Sumser et al. US 6813887, and Gu US 8021104, as applied to in claim 1 above, and  in further view of Doty et al. US 20080115527.
Regarding claim 15, the combination of An, Sumser and Gu discloses all of the above limitations. However, they are silent as to:
wherein the recirculation flow caused by the swirl of refrigerant rotates in a same direction as a rotation direction of the impeller.
From the same field of endeavor, Doty discloses 
wherein the recirculation flow caused by the swirl of refrigerant rotates in a same direction as a rotation direction of the impeller (Paragraph [0111]: Vanes in front of the impeller impart a swirl with the same or opposite direction as the impeller)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sumser to be able to impart a flow in the same or opposite direction by the angle of the vane to allow the work, pressure rise, and mass flow of refrigerant through the compressor stage to be controlled (Paragraph [0111]).
Regarding claim 16, the combination of An, Sumser and Gu discloses all of the above limitations. However, they are silent as to:
wherein the recirculation flow caused by the swirl of refrigerant rotates in an opposite direction to a rotation direction of the impeller.
From the same field of endeavor, Doty discloses 
wherein the recirculation flow caused by the swirl of refrigerant rotates in an opposite direction to a rotation direction of the impeller (Paragraph [0111]: Vanes in front of the impeller impart a swirl with the same or opposite direction as the impeller).
This claim is covered by the modification made in claim 15. 

Rejection 2
Claims 1, 4, 7-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable by Sumser et al. US 6813887 in view of An et al. US 20160201693 and Gu US 8021104.
Regarding claim 1, Sumser discloses:
A centrifugal compressor adapted to be used in a chiller system, the centrifugal compressor (Figure 2: Compressor (3)) comprising: a casing having an inlet portion and an outlet portion (Figure 2: Inlet (23) with the outlet (24) in housing (22)); 
a recirculation structure including a recirculation path and a recirculation discharge cavity (Figure 2: Recirculation path (33) with passages (25) that lead into the intake); 
an impeller disposed downstream of the recirculation discharge cavity (Figure 2: Impeller (21) downstream of the recirculation path (33)), the impeller being attached to a shaft rotatable about a shaft rotation axis (Figure 2: Impeller (21) is on an axis it rotates around); 
wherein a plurality of recirculation discharge guide vanes are disposed to surround the recirculation discharge cavity (Figure 4: Vanes (34) surround the recirculation zone), the plurality of recirculation discharge guide vanes being circumferentially arranged with respect to the shaft rotation axis of the shaft (Figure 4: Vanes (34) are aligned with the impeller (21) axis), wherein each of the plurality of recirculation discharge guide vanes is rotatable (Col 6, line 5-9: Guide vanes change positons to change the swirl flowing in), and the recirculation path includes a recirculation pipe which introduces refrigerant toward the plurality of recirculation discharge guide vanes (Figure 5: Passage (25) introduces fluid to vanes (34)), vanes rotatable about a vane rotation axis parallel to the shaft rotation axis of the shaft (Figure 4; Col 6, line 5-9: Guide vanes (34) change positons to change the swirl flowing in and rotate on a parallel axis to the axis the impeller is rotating on);
a motor arranged to rotate the shaft in order to rotate the impeller (Col 1, line 25-29: Impeller is rotated by a motor through a shaft); 
and a diffuser disposed in the outlet portion downstream of the impeller (Figure 2: Diffuser passage downstream of the impeller (21) that is connected to the outflow passage (24)), with a velocity of a recirculation flow caused by the swirl being higher than a velocity of the flow of the refrigerant in the inlet portion (Figure 4: Vanes (34) to impart a swirl to the fluid from passage (25)),
and the recirculation path including a recirculation pipe that introduces refrigerant toward the plurality of recirculation discharge guide vanes (Figure 2: Passage (25) discharges towards the guide vanes (34)) .
However, Sumser is silent as to:
the recirculation path supplying the refrigerant from the diffuser to the recirculation discharge cavity, the plurality of recirculation discharge guide vanes being disposed upstream of a most upstream portion of the impeller.
From the same field of endeavor, Gu teaches:
the recirculation path supplying the refrigerant from the diffuser to the recirculation discharge cavity (Figure 3: Recirculation channel (42) leads to the inlet (20) and cavity from the diffuser (22)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sumser to have the recirculation passage come from the diffuser and to be inside of the casing to improve the surging prevention (Col 4, line 23-39).
From the same field of endeavor, An teaches: 
the plurality of recirculation discharge guide vanes being disposed upstream of a most upstream portion of the impeller (Figure 1: Flow generator (52) are upstream of the impeller); 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sumser’s vanes to be upstream of the impeller and the flow to be introduced towards the vanes to 
Regarding claim 4, Sumser discloses:
wherein an angle of each of the plurality of recirculation discharge guide vanes is adjustable by rotating the plurality of recirculation discharge guide vanes (Figure 4; Col 6, line 5-9: Guide vanes (34) change positons to change the swirl flowing in and rotate on a parallel axis to the axis the impeller is rotating on).
Regarding claim 7, Sumser discloses:
wherein the recirculation structure further includes an annular plate, the plurality of recirculation discharge guide vanes being disposed on the annular plate (Figure 4: Vanes (34) on a grating (29)).
Regarding claim 8, Sumser discloses: 
wherein an annular groove is provided in the casing to connect the plurality of recirculation discharge guide vanes and the recirculation pipe (Figure 3: Annular space (26) where the passage (25) connects to).
Regarding claim 9, Sumser discloses all of the limitations above. However, Sumser is silent as to:
wherein the recirculation pipe of the recirculation structure is disposed inside the casing. 
From the same field of endeavor, Gu teaches:
wherein the recirculation pipe of the recirculation structure is disposed inside the casing (Figure 3: Recirculation channel (42) is inside the casing from the diffuser to above the impeller).
This claim is covered by the modification made in claim 1.
Regarding claim 10, Sumser discloses all of the above limitations. However, Sumser is silent as to:
wherein the recirculation pipe of the recirculation structure extends from the diffuser toward the plurality of recirculation discharge guide vanes.
From the same field of endeavor, Gu teaches:
wherein the recirculation pipe of the recirculation structure extends from the diffuser toward the plurality of recirculation discharge guide vanes (Figure 3: Recirculation channel (42) leads to the inlet (20) and cavity from the diffuser (22)).
This claim is covered by the modification made in claim 1.
Regarding claim 11, Sumser discloses: 
wherein the recirculation pipe of the recirculation structure is introduced from outside the casing (Figure 5: Channel is from out of the case (25)).
Regarding claim 12, Sumser discloses all of the above limitations. However, Sumser is silent as to:
wherein the recirculation pipe of the recirculation structure extends from a discharge nozzle of the compressor toward the plurality of recirculation discharge guide vanes.
From the same field of endeavor, Gu teaches:
wherein the recirculation pipe of the recirculation structure extends from a discharge nozzle of the compressor toward the plurality of recirculation discharge guide vanes (Figure 3: Recirculation channel (42) leads to the inlet (20) and cavity from the diffuser (22)).
This claim is covered by the modification made in claim 1.
Regarding claim 19, Sumser discloses all of the above limitations. However, Sumser is silent as to:
wherein the plurality of recirculation discharge guide vanes are disposed externally of the inlet portion.
From the same field of endeavor, An teaches:
wherein the plurality of recirculation discharge guide vanes are disposed externally of the inlet portion (Figure 1: Flow generating part (52) are externally in the intake (23)).
This claim is covered by the modification made in claim 1.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable by Sumser et al. US 6813887, An et al. US 20160201693 and Gu US 8021104, as applied to in claim 1 above, and  in further view of Mulloy et al. US 7150151.
Regarding claim 6, the combination of Sumser, An, and Gu discloses all of the above limitations. However, they are silent as to:
wherein the plurality of recirculation discharge guide vanes are linked with one another so that the angles of the plurality of recirculation discharge guide vanes are adjusted simultaneously.
From the same field of endeavor, Mulloy discloses 
wherein the plurality of recirculation discharge guide vanes are linked with one another so that the angles of the plurality of recirculation discharge guide vanes are adjusted simultaneously (Figures 8-9: Col 7, line 48-52: Vanes are spaces and rotated simultaneously about their axis).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the combination of An and Sumser for the rotatable vanes to rotate together to control fluid flow into the area (abstract).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable by Sumser et al. US 6813887, An et al. US 20160201693, and Gu US 8021104, as applied to in claim 1 above, and in further view of Brasz et al. US 20140208788.
Regarding claim 13, the combination of Sumser, An, and Gu discloses all of the above limitations. However, they are silent as to:
wherein the recirculation pipe includes a valve to adjust a flow of the refrigerant passing therethrough.
From the same field of endeavor, Brasz discloses 
wherein the recirculation pipe includes a valve to adjust a flow of the refrigerant passing therethrough (Paragraph [0023]: Flow regulator is a mechanical valve on the recirculation line (34)).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable by Sumser et al. US 6813887, An et al. US 20160201693, and Gu US 8021104, as applied to in claim 1 above, and  in further view of Doty et al. US 20080115527.
Regarding claim 15, the combination of Sumser, An, and Gu discloses all of the above limitations. However, they are silent as to:
wherein the recirculation flow caused by the swirl of refrigerant rotates in a same direction as a rotation direction of the impeller.
From the same field of endeavor, Doty discloses 
wherein the recirculation flow caused by the swirl of refrigerant rotates in a same direction as a rotation direction of the impeller (Paragraph [0111]: Vanes in front of the impeller impart a swirl with the same or opposite direction as the impeller)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sumser to be able to impart a flow in the same or opposite direction by the angle of the vane to allow the work, pressure rise, and mass flow of refrigerant through the compressor stage to be controlled (Paragraph [0111]).
Regarding claim 16, the combination of Sumser, An, and Gu discloses all of the above limitations. However, they are silent as to:
wherein the recirculation flow caused by the swirl of refrigerant rotates in an opposite direction to a rotation direction of the impeller.
From the same field of endeavor, Doty discloses 
wherein the recirculation flow caused by the swirl of refrigerant rotates in an opposite direction to a rotation direction of the impeller (Paragraph [0111]: Vanes in front of the impeller impart a swirl with the same or opposite direction as the impeller).
This claim is covered by the modification made in claim 15. 
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The combination of both an inlet guide vane and a recirculation guide vane was not found when searching for prior art and it is considered allowable subject matter.
Regarding claim 14, the claim recites further comprising an inlet guide vane disposed in the inlet portion, the recirculation discharge guide vanes being located between the inlet guide vane and the impeller along the direction parallel to the shaft rotation axis.
Allowable Subject Matter
Claim 18 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of both an inlet guide vane and a recirculation guide vane was not found when searching for prior art and it is considered allowable subject matter.
The applicant moved claim 14 to be recited into an independent claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID HAMAOUI/Primary Examiner, Art Unit 3747